Citation Nr: 1030133	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1974 to February 
1977 and from September 1977 to December 1982.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2007 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board at the RO.  A hearing 
was scheduled for June 2010, but the Veteran did not appear and 
did not provide any explanation for his absence.  Accordingly, 
his request for a hearing is considered withdrawn, and the Board 
may proceed with review of the claims.  38 C.F.R. § 20.702(e) 
(2009).

Although this matter has been certified for review of the issue 
as entitlement to service connection for PTSD, the record 
indicates that the Veteran has other psychiatric diagnoses.  The 
Board has therefore recharacterized the issue as noted on the 
title page of this decision and remand.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for PTSD, 
which he contends results from his experiences in service.  
Specifically he reports that, while serving as a mechanic in 
Germany in 1975, his duties involved working with nuclear 
warheads.  The Veteran alleges that on one occasion he was told 
to "get them ready to go because Russia was threatening us."  
He stated that he was ultimately unable to continue working as a 
mechanic and he was reclassified as a cook.  The Veteran reports 
that he continues to have nightmares, intrusive thoughts, and 
feelings of anxiety and paranoia due to this event.  

The record includes the report of a September 2006 VA Mental 
Health Assessment for "possible" PTSD.  The Veteran was 
currently being followed for psychiatric symptoms.  The 
evaluation yielded diagnoses of schizophrenia (by history) and 
rule out bipolar disorder, not otherwise specified.  The 
evaluator noted the Veteran's report that he worked "nearby" 
nuclear weapons in service, but that was not believed to 
constitute "direct personal experience."  The evaluator further 
commented that while the Veteran did not meet the diagnostic 
criteria for PTSD, he was clearly coping with negative symptoms, 
some of which are related to or were exacerbated by his in-
service experiences.  

Subsequent VA treatment records include a diagnosis of PTSD.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Since this matter was last considered by the RO, there have been 
significant changes in the applicable law.  As noted above, the 
Board is remanding this appeal for consideration of the expanded 
claim of service connection for an acquired psychiatric disorder, 
due to Clemons. 

The RO denied the claim based upon the lack of substantiation for 
the Veteran's claimed stressors.  However, regulations were 
recently amended to include that if a stressor claimed by a 
Veteran is related to fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "Fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 38 
C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

The Veteran's Form DD 214 establishes that he worked as a 
mechanic and served a tour of duty in Germany between 1974 and 
1977.  He was reclassified as a food service specialist in 
October 1977.  The Board finds that his description of his 
experiences in service is consistent with the duties of his 
occupation, and his statements in this regard are credible.  In 
addition, the claims file contains VA treatment records which 
indicate that he has been inconsistently assessed as having PTSD.  
A remand is therefore required to afford the Veteran a VA 
examination to determine whether he meets the criteria for PTSD, 
whether his claimed stressor is adequate to support such a 
diagnosis or whether he has an acquired psychiatric disorder that 
is otherwise related to service.

The claims file reflects that the Veteran has reported during 
medical treatment that he receives Social Security Disability 
Insurance (SSDI).  There are no documents relating to a 
disability determination for those benefits currently of record.  
On remand, it should be ascertained whether there any such 
records and if so, those records should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact Social Security Administration 
and request copies of any records, 
including physical examinations, used in 
determining the Veteran's entitlement to 
disability benefits.  Any decision rendered 
by an Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  All attempts to obtain these 
records must be documented for inclusion in 
the folder.  If any records are located, 
they should be associated with the claims 
file.  If there are no records, this must 
be noted in the folder.

Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of his 
claimed PTSD.  The claims folder should 
be made available to the examiner for 
review.  The AMC/RO must specify for the 
examiner the stressor that is established 
by the record, and the examiner must be 
instructed that only that event may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  Based on the 
examination and review of the record, the 
examiner should answer the following:

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether the 
stressor involving the guarding of enemy 
prisoners was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and the confirmed in-service 
stressor sufficient to produce PTSD.  In 
addition to other information provided in 
the examination report, the examiner should 
specifically state whether or not the 
claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
service. 

A rationale should be provided for any 
opinion expressed.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


